Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 22, 2021

The Court of Appeals hereby passes the following order:

A21E0028. IN THE INTEREST OF BABY GIRL N. (A CHILD).

      The Appellant in the above-styled case has filed an emergency motion,
pursuant to Court Rule 40(b), entitled Emergency Motion For Extension Of Time To
File Application For Discretionary Appeal. Appellant received a previous extension
to file the discretionary application on December 9, 2020. Pursuant to OCGA §
5-6-39(a)(5), (c), said motion is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/22/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.